Citation Nr: 1234538	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, status post pneumonectomy, to include as to due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, on behalf of the Regional Office located in Roanoke, Virginia (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In support of the above-captioned claim, the Veteran asserted that he incurred a lung disorder during his active duty service or as a result thereof, to include as due to inservice asbestos exposure.  The evidence of record demonstrated abnormal findings from a June 2008 radiological examination of the Veteran's chest.  The preliminary diagnosis was lung cancer.  In July 2008, the Veteran underwent an exploratory thoracotomy, mediastinoscopy, and a total pneumonectomy.  After additional testing, the diagnosis was either nodular organizing pneumonia with abscesses or dead tissue associated with a large rheumatoid nodule.  The salient issue in this case is, thus, whether any lung disorder was incurred in or due to the Veteran's active duty service, to include as due to asbestos exposure.

Pursuant to his claim, the Veteran was afforded a VA examination in April 2009.  The examiner reviewed the Veteran's statements and treatment history, and administered a thorough clinical examination.  At the conclusion of the examination, the examiner stated that it was "unusual" for a patient to undergo a pneumonectomy for "asbestos."  As such, the examiner stated that she would need to review pathology reports for "final diagnosis of etiology for surgery."  No opinion was rendered as to the etiological relationship between a lung disorder and the Veteran's active duty service, and the RO did not obtain a supplemental opinion from the April 2009 VA examiner.  Because no etiological opinion was provided by the April 2009 VA examiner, and given that the evidence of record is otherwise negative for an opinion wherein the etiological relationship between the Veteran's lung disorder(s) and his active duty service was addressed, the Board finds that the April 2009 VA examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran another VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes). 

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA examination to determine whether any lung disorder (specifically, the lung disorder(s) underlying the July 2008 surgical procedures) was/were incurred or due to the Veteran's active duty service, to include, but not limited to, exposure to asbestos.  For purposes of the examination, the examiner must assume that the Veteran was exposed to asbestos during his active duty service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures prior to returning the case to the Board. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

